DETAILED ACTION

Reasons for Allowance
Claims 1-7, 9-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s amendment filed on 12/23/2020 has been reviewed by the examiner in view of prior arts of records Satheesh et al. (US 2018/0192223 A1), and the prior art of records Satheesh fails to teach the cited claim limitations of “wherein when the number of speakers connected to the audio device is equal to the number of channels of the input audio signal, the at least one processor bypasses the input audio signal, and when the number of speakers connected to the audio device is different from the number of channels of the input audio signal, the at least one processor upmixes or downmixes the input audio signal, so that the number of channels of the audio signal is equal to the number of speakers connected to the audio device”. Prior art Satheesh teaches method and apparatuses for determining distances and angles between speakers and other home theater components for performance of calibration operations and functions. Distances are determined through timing playback of sweep signals from a reference speaker to the speakers, and also by timing playback the sweep signals between the speakers and a capture device at a desired listening position. However, prior art Satheesh fails fails to teach the cited claim limitations of “wherein when the number of speakers connected to the audio device is equal to the number of channels of the input audio signal, the at least one processor bypasses the input audio signal, and when the number of speakers connected to the audio device is different from the number of channels of the input audio signal, the at least one processor upmixes or downmixes .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




January 10, 2021
/SIMON KING/Primary Examiner, Art Unit 2653